                           ** NOT FOR PRINTED PUBLICATION**
                           IN THE UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF TEXAS

                                         LUFKIN DIVISION


SAMUEL RUIZ WILLIAMS                                §

VS.                                                 §              CIVIL ACTION NO. 9:20-CV-160

UNITED STATES OF AMERICA                           §

                            ORDER ACCEPTING THE MAGISTRATE
                          JUDGE’S REPORT AND RECOMMENDATION
          Petitioner, Samuel Ruiz Williams, a federal prisoner confined at USP Beaumont, proceeding pro

se, filed this petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241.

          The court referred this matter to the Honorable Keith Giblin, United States Magistrate Judge,

at Lufkin, Texas, for consideration pursuant to applicable laws and orders of this court. The Magistrate

Judge recommends granting Respondent’s Motion for Summary Judgment for failure to exhaust

administrative remedies. Report and Recommendation (docket entry no. 7).

          The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. No objections to

the Report and Recommendation of United States Magistrate Judge have been filed to dates.

                                                ORDER

          Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report of the Magistrate Judge is ACCEPTED. A Final Judgment will be entered in this

case in accordance with the Magistrate Judge’s recommendations.


      So Ordered and Signed
      Jun 26, 2021
